DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.
2.	This action is in response IDS filed on 12/16/21.
3.	Claims 42, 44-49 & 52-57 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 12/16/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 05/03/19 are accepted by the examiner.

Allowable Subject Matter
42, 44-49 & 52-57 are allowed in light of the newly IDS filed on 12/16/21, and in light of the prior art in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Vikberg et al. 11, 019, 523 B2 (Title: handling dual connectivity in a communication network) (See abstract, Para. 0009, 0017-0018 & 0038).
B.	Kazmi et al. 11, 005, 639 B2 (Title: method and apparatus for associating carriers in a wireless communication network) (See FIG. 1, Para. 0003-0004 & 0013).
C.	Fan et al. 2020/0305041 A1 (Title: method and device performed therein for communicating in a wireless communication network) (See Para. 0004, 0008-0009 & 0021).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469